DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 11 June 2020 has been considered.
	Claims 1-6 are pending and have been considered on the merits.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is improper since part (3) contains a period before the end of the claim: “… obtained and collected after 37oC and 220 rpm for 12-18 h of shake cultivation. the seed solution …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is no antecedent basis for the recitation of “the recombinant bacteria” or “the Rhodococcus erythropolis CCM2595”.  In addition, Claim 1 is confusing because although the claim recites composition components such as recombinant bacteria with nitrile hydratase, aliphatic dinitriles, phosphate buffered saline, and a temperature, the claim also recites method steps of “oscillation with 200 rpm for reaction; the reaction is then quenched by adding equal volume of methanol after 5 min cultivation; then supernatant is collected after centrifugation; the supernatant is filtered for high performance liquid chromatography detection”.  Consequently, a potential infringer cannot ascertain if the claim is directed to a composition of matter or to a process.
Claim 2 is confusing in its recitation in part (1) of “… the corresponding DNA fragment is recovered and purified, and inserted the kanamycin KanR resistance gene fragment …” since it is not apparent what is to be done with the “corresponding DNA fragment” or the “KanR resistance gene fragment”.	
	Claims 2-6 are rejected due to their dependency upon Claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 4-6 recite intended uses of a composition of matter and, thus, fail to further limit the scope of Claim 1 because they do not define an additional structural limitation of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0087547 is the publication which corresponds to the present application.
	US Publication Nos. 2019/0112399 and 2017/0283840, US Patent No. 10,655,152 and WO 2004/067738 describe strains of Rhodococcus erythropolis which comprise nitrile hydratases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652